Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 12, 13, 16, 17, 20, 22 and 29 are pending and examined. Claims 3-11, 14, 15, 18, 19, 21, 23-28 and 30 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.
 
Claim Objections
Claim 1 is objected to for reciting a “-“, and should be replaced with --1)--, with all subsequent dashes replaced the appropriate number in the method steps.
Claims 13 and 16 present the same issue and are objected to for the same reason as provided for claim 1.
Also, in claim 1, the limitation --in-- should be inserted following the limitation “expressing” and prior to the limitation “a Cannabis cell”.

The occurrences of the limitation “SEQ ID NO’s 11-12 and SEQ ID NO’s. 43-45” should be replaced with --SEQ ID NO: 11, 12 and 43-45--.
Also, in claim 1, parts v. and vi., the limitations “the” should be replaced with --a-- prior to the limitation “heterologous”.
In claim 12, the limitation “a” should be replaced with --the-- prior to the limitation “heterologous” to properly refer back to the claim from which it depends.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 12, 13 and 29 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is drawn to a method for the production of water-soluble cannabinoids comprising expressing an “identified” heterologous glycosyltransferase (GT). The metes and bounds of the claim are indefinite because there is no identifying method step.
Claims 2 and 12 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.
To overcome this rejection Applicant should replace the limitation “the identified” with --a--.

Claim 13 is drawn to a method for producing water-soluble cannabinoids comprising generating a water-soluble cannabinoid glycoside from “the glycosylation” of said cannabinoid. 
The metes and bounds of the claim are indefinite because it is not clear if this is an active step accomplished by the expression of the heterologous GT, or, if it is merely a passive step occurring in the cell.
Claim 29 is drawn to the method of claim 28: the metes and bounds of the claim are indefinite because claim 28 has been cancelled.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 12, 13, 16, 17, 20, 22 and 29 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for expressing the SEQ ID NO: 22, 46, 1, 3, 31, 11 or 13 in a tobacco cell, does not reasonably provide enablement for expressing the broad genus of nucleic acid and amino acid sequences in a Cannabis cell or plant to predictably produce water-soluble cannabinoids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, the claims are broadly drawn to methods for the production of water-soluble cannabinoids in a Cannabis cell cytosol or cell or plant comprising expressing at least one cannabinoid synthase having its trichome targeting signal removed in addition to orthologs of GTs, MYB transcription factors, heterologous catalases and cytochrome P450 or P450 oxidoreductase.
Meanwhile, the specification teaches that only marginal levels of CBDA (the precursor of the cannabinoid CBD) was produced in vitro in tobacco plant leaves expressing CBDA synthase and a GT (see p. 55, Example 9), which is the opposite result of what one would expect (i.e., overexpressing CBDA synthase should increase CBDA levels).
Similarly, the specification teaches when CBDA synthase with the trichome target sequence removed and a UDP glycosyltransferase and a Myb/catalase vector are expressed in N. benthamiana cells having CBGA present in the culture media that glycosylated or hydroxylated CBGA is produced with low levels of glycosylated and hydroxylated CBDA. Similar results were also observed in Cannabis leaves for in vitro experiments (p. 56, Example 11; see also p. 66, Table 7; see p. 67, Table 8). 

The failure of the specification to teach that this genus of enzymes can be predictably used in the instantly claimed methods is further compounded by the fact that specification fails to teach the critical domains or motifs that confer THCA or CBDA synthase functional activity.
Similarly, the state of the art teaches that minor changes in THCA structure can alter function: null THCA synthase contains a single nucleotide polymorphism that may render the enzyme unable to convert CBGA to THCA leading to the accumulation of CBGA (Garfinkel et al, 2021, Genes, 12:1-14; see Abstract).
Or see Onofri et al, which teaches that different Cannabis strains have a different specificity and/or ability to convert CBGA to CBDA and/or THCA type products and that mutations to the gene are related to these cannabinoid compositions (2015, Phytochemistry, 116:57-68; see Abstract).
Thus, in light of the absence of working examples and guidance in the specification, the breadth of the claims, and the state of the art which teaches that structures conferring THCA synthase functional activity are not well known, the skilled practitioner would resort to undue trial and error experimentation to identify, make and use the cannabinoid synthases as broadly claimed.
Arabidopsis alone (e.g., see Wang et al, 2009, Front Biol. China, 4:39-46).  
However, the art only teaches a nucleic acid sequence (Accession No. LC037193) having 86% sequence identity to the 76G1 glycosyltransferase of SEQ ID NO: 7 of the instant invention (see sequence search results).
The specification does not teach structures within the genus of nucleic acids that confers GT activity, which is critical because the UGT76G1 as encompassed by SEQ ID NO: 7 is highly promiscuous and is capable of glycosylating a diverse range of substrates (see Hardman et al, 2017, bioRxiv, “Cannabinoid glycosides: In vitro Production of a New Class of Cannabinoids with Improved Physiochemical Properties, p. 1-37; p. 12, last ¶. bridging p. 13).
Thus, based on the state of the art, it is unclear as to which particular water soluble cannabinoids may be predictably produced from the broad genus of cannabinoids as claimed using the broad genus of cannabinoids synthases and GTs as claimed.
Finally, it is noted that the claims encompass expressing “at least one” cannabinoid synthase. However, the specification fails to teach or provide working examples for expressing multiple cannabinoid synthases to predictably produce water soluble cannabinoids.
This guidance is critical in light of the state of the art, which teaches the cannabinoid synthases compete for a common precursor to yield end product cannabinoids (e.g., see Onofri et al, p. 57 and p. 66, col. 1, ¶ 1).

The skilled practitioner would first turn to the instant specification for guidance in making the Cannabis cells and plants as broadly claimed for use in the production and accumulation of water-soluble cannabinoids.
However, the specification does not provide sufficient guidance for predictably making transgenic Cannabis cells and plants comprising the genus of nucleic acid and amino acid sequences as broadly claimed.
Moreover, the prior art is also lacking in examples of predictable methods for transforming Cannabis cells and plants with the genus of genes as encompassed by the claims in order to produce water-soluble cannabinoids.
Finally, said practitioner would turn to undue trial and error experimentation for making and using the Cannabis cells and plants as broadly claimed. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Response to Arguments
Applicant traverses the rejection of the claims in light of the amendments thereto and for various reasons pertaining to the state of the art with respect to Cannabis transformation and cannabinoid cytotoxicity (Applicant response dated 25 October 2021).

Therefore, it is still determined that claims 1, 2, 12, 13, 16, 17, 20, 22 and 29 remain rejected under 35 U.S.C. 112(a), first paragraph, for failing to comply with the scope of enablement requirement.

Claims 1, 2, 12, 13, 16, 17, 20, 22 and 29 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Instant claims 1, 2, 12, 13, 16, 17, 20, 22 and 29  are broadly drawn to methods for the production of water-soluble cannabinoids in a Cannabis cell cytosol or cell or plant comprising expressing at least one cannabinoid synthase having its trichome targeting signal removed in addition to orthologs of GTs, MYB transcription factors, heterologous catalases and cytochrome P450 or P450 oxidoreductase.
On page 50, the specification describes that expression of P450 and P450 oxidoreductase with subsequent feeding of the cannabinoid CBDA leads to increased glycosylation and hydroxylation in tobacco. This would presumably make the cannabinoid more water soluble (p. 32; see also p. 51, ¶ 1 and 2).

On page 56, the specification describes that tobacco plants expressing CBDA synthase with the trichome targeting sequence removed, a GT, a MYB and a catalase and supplemented with CBGA had increased CBGA and its glycosylated and acylated derivatives, the CBDA was detected in higher concentrations, and that low levels of glycosylated and hydroxylated CBDA was observed (p. 56).
The specification describes that CBDA can be hydroxylated and glycosylated in Cannabis leaves (p. 56, Example 11; see also p. 66, Table 8). Expression of a cannabinoid synthase gene having its trichome targeting signal removed in addition to expression of a glycosyltransferase and a MYB and a catalase lead to unpredictable levels of CBDA production or hydroxylated/glycosylated CDBA in different cultivars of Cannabis leaves (e.g., see Figure 25 and 26, respectively).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the claims encompass a vast genus of nucleotide sequences encoding cannabinoid synthases or GTs while the specification fails to adequately describe a representative number of cannabinoid synthases or GTs from the broad genus as claimed, which encompass nucleotide sequences having as little as 80% sequence identity to SEQ ID NO: 46 and 22 (e.g., see p. 38, ¶ 2; note also claims are directed to orthologs of GTs).
The failure of the specification to provide this description is compounded by the fact that specification fails to describe the critical domains or motifs that confer THCA or CBDA synthase functional activity.
Similarly, the state of the art describes that minor changes in THCA structure can alter function: null THCA synthase contains a single nucleotide polymorphism that may render the enzyme unable to convert CBGA to THCA leading to the accumulation of CBGA (Garfinkel et al, see Abstract).
Or see Onofri et al, which teaches that different Cannabis strains have a different specificity and/or ability to convert CBGA to CBDA and/or THCA type products and that mutations to the gene are related to these cannabinoid compositions (see Abstract).
Thus, in light of the inadequate disclosure in the specification, the breadth of the claims, and the state of the art which describes that structures conferring THCA synthase functional activity are not well known, the skilled practitioner would not be of the opinion that Applicant possesses the methods as broadly claimed.
Arabidopsis alone (e.g., see Wang et al).  
However, the art only describes a nucleic acid sequence (Accession No. LC037193) having 86% sequence identity to the 76G1 glycosyltransferase of SEQ ID NO: 7 of the instant invention (see sequence search results).
The specification does not describe the structures within the genus of nucleic acids that confers GT activity, which is critical because the UGT76G1 as encompassed by SEQ ID NO: 7 is highly promiscuous and is capable of glycosylating a diverse range of substrates (see Hardman et al, p. 12, last ¶. bridging p. 13).
Finally, it is noted that the claims encompass expressing “at least one” cannabinoid synthase. However, the specification fails to describe the simultaneous expression of multiple cannabinoid synthases to predictably produce water soluble cannabinoids.
This description is critical in light of the state of the art, which describes that cannabinoid synthases compete for a common precursor to yield end product cannabinoids (e.g., see Onofri et al, p. 57 and p. 66, col. 1, ¶ 1).
Thus, one of skill in the art one not reasonably believe Applicant possesses the methods as claimed to predictably produce different water soluble cannabinoids resulting from the simultaneous expression of different cannabinoid synthases.
Thus, based on the state of the art, it is unclear as to which particular water soluble cannabinoids may be predictably produced from the broad genus of 
Therefore, without a description of methods as broadly claimed, Applicant has failed to sufficiently describe a method for producing and accumulating water-soluble cannabinoids, and it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant appears to traverse the rejection for the same reasons as set forth for overcoming the rejection of the claims for failing to comply with the scope of enablement requirement (Applicant response dated 25 October 2021). 
None of these arguments are persuasive because the specification and that art fail to describe structures conferring THCA synthase functional activity. This is similarly true for GT functional activity.
Therefore, it is still determined that claims 1, 2, 12, 13, 16, 17, 20, 22 and 29  remain rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662